Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The claim amendments filed on Jan. 8, 2020 were entered in the Advisory Action dated 1/29/20 (see item #7 of the Advisory Action-PTOL-303), and remain the pending claims in this case.  As no new claim amendments have been presented, this Office Action addresses the arguments filed Aug. 10, 2020.  

Status of the Claims
Claims 56, 57, and 60 are pending and are now under consideration.  No claims have been amended since the after-final claims filed 1/8/20 (which were entered in the Advisory Action dated 1/29/20); claims 1-55, 58, 59, and 61-76* are cancelled.  This Office Action is in response to the request for continued examination filed on 8/10/20.  

*The claim set filed 1/8/20 is non-compliant with CFR 1.121 because the claim set does not list claims 61-76, which were previously cancelled in the 6/12/19 claim set.  37 CFR 1.121 (c) requires that a claim set include a complete listing of all claims ever presented.  Thus, the 1/8/20 claim set does not properly show all the required markings relative to the immediate prior version of the claims.  Applicants are required to list cancelled claims 61-76 in any future claim sets, and must ensure that any claims added in the future begin with claim number 77.  Failure to do so will result in a Notice of Non-Response.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the specification (for improper incorporation by reference) is withdrawn, upon further consideration since SEQ ID NO:4 (claimed) is provided for PHD2.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 56, 57, and 60 under 35 U.S.C. 102(e) over GUENZLER-PUKALL is maintained as discussed below.

The rejection of claims 56, 57, and 60 under 35 U.S.C. 103(a) over BRUICK, GUENZLER-PUKALL, CUNLIFFE, and PATANI is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be Dec. 22, 2017, the filing date of the instant application.  
Acknowledgment is made of applicants' claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies of the UK applications were filed with the USPTO on 
It is noted that neither of the foreign priority documents (GB 0107123.2, filed 3/21/2001 and GB 0118952.1, filed 8/2/2001) to which applicants claim priority appear to support the full scope of the instant claims as neither foreign application has support for all of the compounds listed in Table 3 of the instant application.  Although application 10/472595 (filing date 1/20/04), to which the instant application claims priority, appears to disclose all of the compounds instantly disclosed in Table 3, neither this application nor any of the documents in the chain of priority appear to provide support for the limitation, "a 2-oxoglutarate analogue capable of binding to the active site metal iron ion of SEQ ID NO:4 and to Arg383 of SEQ ID NO:4", or for treating anaemic (anemic) hypoxia.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants admit that the foreign priority documents do not disclose all of the compounds present in instant Table 3, but argue that they should still get the benefit of the foreign priority dates (8/10/20 response, p. 4).  
It is undisputed that applicants added additional compounds to Table 3, and that these additional compounds were previously undisclosed in the foreign priority applications.  Although GB0118952.1 has support for conducting an assay in the presence of 2-oxoglutarate, this foreign priority application does not even clearly disclose anemic hypoxia in a subject, let alone 2-oxoglutarate analogues that bind to Arg383 or 2-oxoglutarate analogues more generally.  Likewise, although GB0107123.2 has extremely generic support for 2-oxoglutarate analogues (with no chemical formulae disclosed), this foreign priority application does not even clearly disclose the genus of "2-oxoglutarate analogues" as a substance for treating anemic hypoxia in a subject, let alone 2-oxoglutarate analogues that bind to Arg383.  Thus, it cannot be said the foreign priority documents even support the genus of "2-oxoglutarate analogues that bind Arg383 for treating anemic hypoxia".  Even if this genus was properly supported by the foreign priority applications (which it is not), it is a well-settled matter of law that the disclosure of a genus does not anticipate the species within that genus when, as here, the size of the genus is large (or unlimited as is the case with the genus of any "2-oxoglutarate analogues that bind to Arg383") (See MPEP § 2131.02(III).  Thus, the disclosure of a genus of a few specific 2-oxoglutarate analogues in GB0118952.1 does not show possession of any and all compounds later disclosed that may fall within the broad genus.  That is particularly true for the instantly claimed genus since one of skill in the art could not "at once envisage" the members of the genus that meet the instant functional limitations (i.e., one would not know or envisage which compounds are 2-oxoglutarate analogues that bind the active site metal iron ion and to Arg383).  
Moreover, the chemical structures disclosed in GB0118952.1 do not represent a limited set of well-delineated compounds from which all the compounds disclosed in Table 3 can be "at once envisaged".  Rather, the structures disclosed in GB0118952.1 deal with very different structural nuclei (see claims 18 and 20-23), each of which with broad 
Applicants argue that the claims are to the use of a specific class of structurally similar 2-oxoglutarate analogues (8/10/20 response, p. 5, 7).  
That is not true.  The structures shown in Table 3 are not all structurally similar.  For example, one of skill in the art would not consider structures such as C8, C9, C10, and C11 similar to at least IS1, IS3, IS12, NK45, NK46, and NK47 (among others).  Importantly, neither of the priority documents provides support for a phenyl ring with anything other than two hydroxyl groups ortho to one another.  Applicants appear to be arguing that later filed examples of compounds that happen to fall within the genus originally disclosed (even though they are structurally dissimilar to what was disclosed) would be understood to fall within that genus.  However, that is an obviousness analysis, not the standard for written description support for the application as-filed.  Applicants are reminded that obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).   ...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]his description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").  Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
Applicants argue that the fact that GB0118952.1 claimed other classes of compounds is not relevant to the sufficiency of the disclosure (8/10/20 response, p. 5).  
Applicants are thus admitting that the GB0118952.1 disclosure features very different structural nuclei (different classes), not a small, well defined genus of similar structures.  However, this argument also misses the point since applicants fail to point to any part of the disclosure that supports the newly added compounds, which is a major reason that applicants are not entitled to the foreign priority date(s).  
Applicants argue that the admission that not all 2-oxoglutarate analogues are capable of binding the active site iron ion of SEQ ID NO:4 and to Arg383 was made in a certain context (8/10/20 response, p. 7).  
Whether or not the admission was made in a certain (even different) context is 
Moreover, even though the context in which applicants made the admission is not germane to the above analysis, it is pointed out that applicants disclose N-oxaloglycine (i.e., N-oxalylglycine) and 2-((carboxymethyl)amino)-2-thioxoacetic acid as suitable HIF prolyl hydroxylase inhibitors for use in the instant invention (e.g., see compound V on p. 18, as well as Table 3 of the published application).  Thus, there can be no question that these compounds inherently possess this ability.  It is a well-established matter of law that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112.  

Claim Rejections - 35 USC § 102 (Maintained)
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

Claims 56, 57, and 60 are rejected under 35 U.S.C. 102(e) as being anticipated by GUENZLER-PUKALL (U.S. 2003/0176317; Priority to Dec. 6, 2001).  
Guenzler-Pukall discloses methods for treating ischemic and hypoxic conditions by stabilizing HIF-[Symbol font/0x61] (title; abstract; [0004], [0007]-[0013], [0018], [0024], [0028]-[0030], [0105]).  The method of stabilizing HIF-[Symbol font/0x61] comprises administration of a compound that inhibits hydroxylation of HIF-[Symbol font/0x61], such as a prolyl 4-hydroxylase inhibitor ([0015], [0079], [0080], [0123], [0208], [0280]; claim 6).  Guenzler-Pukall teaches the application of the treatment after tissue damage ([0018], [0021]-[0022], [0030], [0079], [0120]), and teaches the treatment of anemic hypoxia ([0105]).  Guenzler-Pukall specifically states that structural mimetics of 2-oxoglutarate can be used as inhibitors of HIF prolyl hydroxylase for the purpose of treating hypoxic conditions (such as anemic hypoxia) ([0016], [0022], [0105], [0109], [0125]).  Guenzler-Pukall even recognizes the role of binding to iron in this context ([0125]).  
Regarding the recitation " a 2-oxoglutarate analogue that is capable of binding to the active site metal iron ion of SEQ ID NO:4 and to Arg383 of SEQ ID NO:4", this is a statement of a property inherent to N-oxaloglycine and close structural analogues thereof such as those suggested by Guenzler-Pukall.  
Regarding the assay limitations in claim 57, the assay steps are not material to patentability of the instant method of use claims.  Specifically, the claims are drawn to a method of treating a condition by administering a substance that inhibits hydroxylation of one or more proline residues of a human HIF-[Symbol font/0x61] protein.  The means of identifying said substance has no bearing on the method of using said substance.  That is, the means of administering the substance.  The issue is similar to that for product-by-process claims.  In this case, applicants are claiming a method of using a substance (product) wherein the substance is identified by a particular process.  However, the product in a product-by-process claim is not limited by the manipulations of the recited steps (the assay in this case), only the structure implied by the steps.  The MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the assay steps in claim 57 are not afforded patentable weight.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Guenzler-Pukall is not prior art (8/10/20 response, p. 8; 6/12/19 declaration, item #8).  
As discussed in detail above, applicants have not established that they are entitled to the benefit of the foreign priority documents (to overcome Guenzler-Pukall or any other 
The issues with the 6/12/19 declaration were discussed previously and are incorporated herein (see pgs. 18-20 of the Advisory Action dated 1/29/20).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 56, 57, and 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over BRUICK (Bruick, R. K., et al. Science (2001), 294; pp. 1337-1340) or GUENZLER-PUKALL (US 2003/0176317; Priority to Dec. 6, 2001) in view of CUNLIFFE (Cunliffe, C. J., et al. J. Med. Chem. (1992). 35; pp. 2652-2658) and PATANI (Patani, G. A. et al. (1996) Chem. Rev. 96; pp. 3147-3176).  
Bruick discloses that prolyl-4 hydroxylases modify hypoxia-inducible factor (HIF) by hydroxylating a proline residue in the alpha subunit of HIF (title; abstract; p. 1337, 1st col.).  These prolyl-4-hydroxylases are known to bind Fe2+ and 2-oxoglutarate (p. 1337, 2nd col.).  The hydroxylated proline residue in HIF is recognized by a ubiquitin-ligase complex that targets HIF for degradation under normoxic conditions (abstract; p. 1337, 1st col.).  In other words, under normal (non-hypoxic) conditions, prolyl-4-hydroxylases target HIF for degradation, but this prolyl-4 hydroxylase activity is blocked in response to hypoxia, allowing HIF to accumulate, migrate to the nucleus, and activate hypoxia-responsive genes (p. 1337, 1st col.).  Bruick teaches that activated HIF that is not targeted for degradation results in increased vascularization and that inhibitors of prolyl-4 hydroxylases have merit as new drugs for therapeutic angiogenesis to treat hypoxic conditions (pgs. 1339-1340).  
Similarly, Guenzler-Pukall discloses methods for treating ischemic and hypoxic conditions by stabilizing HIF-[Symbol font/0x61] (title; abstract; [0004], [0007]-[0013], [0018], [0024], [0028]-[0030], [0105]).  The method of stabilizing HIF-[Symbol font/0x61] comprises administration of a 
Cunliffe teaches that N-oxaloglycine (i.e. 2-((carboxymethyl)amino)-2-oxoacetic acid) is a competitive inhibitor of prolyl 4-hydroxylase (title; abstract; Scheme II, compound 3; bridging pgs. 2653-2654; Table I).  It is noted that 2-((carboxymethyl)amino)-2-oxoacetic acid differs from 2-((carboxymethyl)amino)-2-thioxoacetic acid (see compound IS 3 in instant Table 3) only in the presence of a single sulfur atom in place of an oxygen atom (a thiocarbonyl instead of a carbonyl).  Note that 2-((carboxymethyl)amino)-2-thioxoacetic acid (i.e., compound IS 3 in instant Table 3) is a compound taught to be an inhibitor identified by the assay described in the instant application (see also instant claim 57), and is thus presumed to meet all the functional requirements of the instant claims, absent evidence to the contrary (see also instant pars. [0282], [0663]).  Any of the solvents used in the prolyl hydroxylase assays of Cunliffe and/or in the synthesis of oxaloglycine as reported by Cunliffe (e.g., water; see p. 2657) read on a pharmaceutically acceptable excipient.  
Patani teaches that bioisosterism represents one approach used by the medicinal chemist for the rational modification of lead compounds into safer and more clinically 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention use N-oxaloglycine and/or any obvious variants (i.e., close structural analogues) thereof such as 2-((carboxymethyl)amino)-2-thioxoacetic acid (i.e., replacing the carbonyl oxygen of N-oxaloglycine with a sulfur atom) as a treatment for ischemic/hypoxic conditions (e.g., ischemic hypoxia and/or anemic hypoxia).  One would have been motivated to do so with the expectation of preparing more potent prolyl hydroxylase inhibitors and/or preparing prolyl hydroxylase inhibitors with improved properties from N-oxaloglycine (i.e., 2-((carboxymethyl)amino)-2-oxoacetic acid).  For example, as known by anyone of skill in the art, sulfur is more lipophilic than oxygen.  Thus, in making this substitution, the artisan would expect to prepare a prolyl hydroxylase inhibitor that is somewhat more lipophilic than N-oxaloglycine overall.  One would have had a high expectation of success since the C=O and C=S groups are well-known classical divalent isosteres that have been used extensively in medicinal chemistry, with documented cases of the thio isosteres being the more potent analogues.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  See MPEP § 2144.09(I).  One would have expected inhibitors of prolyl-4-hydroxylases to be useful in the treatment of ischemic/hypoxic conditions since Bruick teaches that inhibitors of prolyl-4 hydroxylases have merit as new drugs for therapeutic angiogenesis to treat hypoxic conditions (pgs. 1339-1340) and since Guenzler-Pukall teaches methods for treating ischemic and hypoxic conditions (including anemic hypoxia) by stabilizing HIF-[Symbol font/0x61], the methods comprising administration of a compound that inhibits hydroxylation of HIF-[Symbol font/0x61], such as a prolyl 4-hydroxylase inhibitor (title; abstract; [0004], [0007]-[0013], [0018], [0024], [0028]-[0030], [0105]).  
Regarding the recitation "a 2-oxoglutarate analogue that is capable of binding to the active site metal iron ion of SEQ ID NO:4 and to Arg383 of SEQ ID NO:4", it is noted that applicants disclose N-oxaloglycine and 2-((carboxymethyl)amino)-2-thioxoacetic acid as suitable HIF prolyl hydroxylase inhibitors (e.g., see compound V on p. 18, as well as Table 3 of the published application).  
Regarding the assay limitations in claim 57, the assay steps are not material to patentability of the instant method of use claims.  Specifically, the claims are drawn to a method of treating a condition by administering a substance that inhibits hydroxylation of one or more proline residues of a human HIF-[Symbol font/0x61] protein.  The means of identifying said substance has no bearing on the method of using said substance.  That is, the means of identifying the substance does not result in a manipulative or structural difference in the method of administering the substance.  The issue is similar to that for product-by-process method of using a substance (product) wherein the substance is identified by a particular process.  However, the product in a product-by-process claim is not limited by the manipulations of the recited steps (the assay in this case), only the structure implied by the steps.  The MPEP states, "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  The following are examples of language that may raise a question as to the limiting effect of the language in a claim: 
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitations regarding the assay steps in claim 57 are not afforded patentable weight.  

Response to Arguments

Applicants' arguments filed on Aug. 10, 2020 have been fully considered, but are unpersuasive for at least the following reasons.  
Applicants argue that they are entitled to the priority date of March 21, 2001 (8/10/20 response, pgs. 8-9).  
The examiner has provided a detailed rationale as to why applicants are not entitled to the foreign priority dates of the two UK documents.  See the Response to Arguments following the 'Priority' section supra, which discussion is incorporated herein.  
Applicants argue that the examiner must show a motivation to modify a compound in Cunliffe and to treat anemic hypoxia (8/10/20 response, pgs. 10-11).  
The requisite motivation has been provided (see par. #8 above).  As a brief summary: Cunliffe teaches that N-oxaloglycine (i.e. 2-((carboxymethyl)amino)-2-oxoacetic acid) is a competitive inhibitor of prolyl 4-hydroxylase (title; abstract; Scheme II, compound 3; bridging pgs. 2653-2654; Table I), and Guenzler-Pukall specifically states that structural mimetics of 2-oxoglutarate can be used as inhibitors of HIF prolyl hydroxylase for the purpose of treating hypoxic conditions (such as anemic hypoxia) ([0016], [0022], [0105], [0109], [0125]).  Likewise, Bruick teaches that inhibitors of prolyl-4 hydroxylases have merit as new drugs for therapeutic angiogenesis to treat hypoxic conditions (pgs. 1339-1340).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention use N-oxaloglycine and/or any obvious variants (i.e. close structural analogues) thereof such as 2-((carboxymethyl)amino)-2-thioxoacetic acid (i.e., replacing the carbonyl oxygen of N-prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  See MPEP § 2144.09(I).  
Applicants argue that there is no evidence that the binding and treatment limitations are natural results (inherent properties) (8/10/20 response, pgs. 11-12).  
First, it must be remembered that the inherent characteristic in this case is a property of the instantly disclosed compounds, which the specification indicates would be present (i.e., inherent) in those compounds.  In other words, the instant application establishes that N-oxaloglycine (i.e., N-oxalylglycine) and 2-((carboxymethyl)amino)-2-thioxoacetic acid are suitable HIF prolyl hydroxylase inhibitors for use in the instant invention, which therefore meet the instant functional limitations.  Specifically, applicants disclose N-oxaloglycine (i.e., N-oxalylglycine) and 2-((carboxymethyl)amino)-2-thioxoacetic acid as suitable HIF prolyl hydroxylase inhibitors for use in the instant thiol compounds (e.g., 2-((carboxymethyl)amino)-2-thioxoacetic acid) had the same activity as 2-oxoglutarate.  It is a well-established matter of law that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112.  However, given these teachings and the high structural similarity of N-oxaloglycine (i.e., N-oxalylglycine) and 2-((carboxymethyl)amino)-2-thioxoacetic acid to 2-oxoglutarate (AND the fact that both of these compounds are disclosed in the instant application for use in the invention), the preponderance of evidence establishes that both of these compounds act by the same mechanism as 2-oxoglutarate and have the same properties as instantly claimed.  If applicants are arguing that N-oxaloglycine (i.e., N-oxalylglycine) and/or 2-((carboxymethyl)amino)-2-thioxoacetic acid (which are both disclosed as being useful in the instant invention) do NOT inherently have the properties recited in the instant claims, burden is shifted to applicants to 1) clearly state this on the record and 2) show evidence that N-oxaloglycine and 2-((carboxymethyl)amino)-2-thioxoacetic acid do not have the capabilities to bind the iron and/or Arg383 residues.  Applicants are advised that, if this is the case, a Written Description rejection would be applied since the specification does not otherwise describe the structural features required to achieve these properties and/or which of the disclosed compounds do and do not have these properties.  
Second, the treatment limitations were never suggested to be inherent properties.  Rather, the cited prior art directly teaches and/or motivates the use of 2-oxoglutarate and close structural analogues thereof for the treatment ischemic/hypoxic conditions including anemic hypoxia.  

However, applicants have not claimed a new use of 2-oxoglutarate analogues.  Rather, it was known to use 2-oxoglutarate analogues to treat hypoxic conditions including anemic hypoxia.  Guenzler-Pukall teaches the treatment of anemic hypoxia ([0105]), and specifically states that structural mimetics of 2-oxoglutarate can be used as inhibitors of HIF prolyl hydroxylase for this purpose ([0016], [0022], [0109], [0125]).  Guenzler-Pukall even recognizes the role of binding to iron in this context ([0125]).  Thus, even if the specific mechanism was not recognized prior to the instant application, it was known to use 2-oxoglutarate analogues to treat hypoxic conditions including anemic hypoxia.  This is not a new use in light of the prior art.  
Applicants argue that the steps regarding how the 2-oxoglutarate analogue is identified should be given weight (8/10/20 response, p. 12).  
Applicants admit that claim 57 is a method of treatment claim (8/10/20 response, p. 12, 2nd full par.).  Further, applicants have failed to show how the assay steps result in a patentable difference in the method of using the substance (i.e., a method of treatment).  Specifically, the claims are drawn to a method of treating a condition by administering a substance that inhibits hydroxylation of one or more proline residues of a human HIF-[Symbol font/0x61] protein.  The means of identifying said substance has no bearing on the method of using said substance.  That is, the means of identifying the substance does not result in a manipulative or structural difference in either the substance itself or the method of administering the substance.  The issue is similar to that for product-by-process claims.  In this case, applicants are claiming a method of using a substance (product) wherein the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 15/853,103
Claims 56, 57, and 60 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 56-57 of copending Application No. 15/853,103.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '103 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the two claim sets recite different preambles.  However, the only 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants request the ODP rejection be held in abeyance (8/10/20 response, p. 13).  
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  

Conclusion
Claims 56, 57, and 60 are rejected.  No claims are currently allowable.  
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658